Citation Nr: 1233555	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an earlier effective date prior to June 21, 2004 for the grant of service connection for posttraumatic stress disorder, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and K.P.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1967.  He died on July [redacted], 2007.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was received by the RO in December 1995.

2.  In a May 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

3.  An August 1996 rating decision confirmed the denial of the Veteran's claim, the Veteran filed a notice of disagreement in August 1997, and the RO issued a statement of the case (SOC) in October 1997; the Veteran did not file a timely substantive appeal and that rating decision became final.

4.  On February 12, 1999, the RO received a petition from the Veteran to reopen his previously denied claim of entitlement to service connection for PTSD; in a March 1999 rating decision, the RO denied the Veteran's petition.  

5.  On April 26, 1999, the RO received a statement from the Veteran indicating that attached, additional evidence substantiated his claim of entitlement to service connection for PTSD sufficient to reopen his claim.  An April 29, 1999 rating decision denied the Veteran's claim; in August 1999, the Veteran wrote to his congressional representatives, indicating that he disagreed with the RO's decision and his intent to continue his petition to reopen.  

6.  In a January 2008 rating decision, the RO granted service connection for PTSD and assigned 70 percent disability evaluation, effective June 21, 2004.   


CONCLUSION OF LAW

The requirements are met for an effective date of February 12, 1999 for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2007, to the appellant.  This letter explained the evidence necessary to substantiate the appellant's claim of entitlement to accrued benefits, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The letter specifically informed the appellant as to what evidence would be necessary to substantiate the element or elements that were required to establish a claim for accrued benefits.  In addition, the February 2009 SOC explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the appellant's statements in support of her claim.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim for an acquired psychiatric disability.

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

Legal Criteria

Effective Date

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5) (West 2002); 38 C.F.R. § 3.1000(a)(4) (2011).

Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even is such evidence was not physically located in the VA claim folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2011).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law. See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In addition, applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5151(c); 38 C.F.R. § 3.1000(c).

Analysis

For the purpose of her claim of entitlement to accrued benefits, the appellant asserts that the Board should assign an effective date prior to June 21, 2004, for the grant of service connection for PTSD.  The appellant contends that October 24, 1995 is the appropriate effective date.   

A review of the claims file shows that, prior to his death, the Veteran filed an initial claim of entitlement to service connection that was received by the RO on December 7, 1995; however, the Veteran's claim was denied in a May 1996 rating decision.  An August 1996 rating decision confirmed the denial of the Veteran's claim, the Veteran filed a notice of disagreement in August 1997, and the RO issued a statement of the case (SOC) in October 1997; the Veteran did not file a timely substantive appeal and that rating decision became final.  38 U.S.C.A. § 7105.

On February 12, 1999, the RO received a petition from the Veteran to reopen his previously denied claim of entitlement to service connection for PTSD; in a March 1999 rating decision, the RO denied the Veteran's petition.  On April 26, 1999, the RO received a statement from the Veteran asserting that the attached, additional evidence substantiated his claim of entitlement to service connection for PTSD sufficient to reopen his claim.   An April 29, 1999 rating decision denied the Veteran's claim; in August 1999, the Veteran wrote to his congressional representatives, indicating that he disagreed with the RO's decision and that he intended to continue his petition to reopen.  

On June 21, 2004, the RO received a claim for service connection of chloracne as due to service in Vietnam.  On July 19, 2004, the RO received a petition to reopen his previously denied claim of entitlement to service connection for PTSD.  In April 2005 and January 2006 rating decisions, the Veteran's claims were denied.  The Veteran filed a notice of disagreement in March 2006, a SOC was issued in January 2007, and the Veteran perfected his appeal in March 2007.  The Veteran died on July [redacted], 2007, and the appellant filed a claim for accrued benefits and service connection for the cause of the Veteran's death in August 2007.  In a January 2008 rating decision, the RO granted service connection for PTSD and assigned 70 percent disability evaluation, effective June 21, 2004.   In April 2008, the appellant appealed the effective date of the Veteran's award of benefits on an accrued basis.  Service connection for the cause of the Veteran's death was granted in an April 2009 rating decision.

The correct effective date in this case is February 12, 1999.  The effective date for his award relates back to the April 1999 rating decision, and the February 12, 1999 petition to reopen, as the Veteran clearly intended an August 1999 letter to his congressional representatives as a notice of disagreement with regard to the RO's April 1999 denial of his petition to reopen his previously denied claim of entitlement to service connection.  Although the Veteran did not contact the RO directly to express his disagreement with the April 1999 rating decision, he clearly expresses his disagreement to his congressional representatives and asks for their assistance in continuing to petition to reopen his previously denied claim.  See 38 C.F.R. § 20.201 (a NOD consists of a written communication expressing dissatisfaction or disagreement with an adjudication by the RO).  

The RO did not, however, issue a SOC.  The Court has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a SOC.  See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  The time for appealing either an RO or a Board decision does not run if VA failed to provide information or material critical to the appellate process.  See Tablazon v. Brown, 8 Vet. App. 359  (1995).  As such, the Veteran's February 12, 1999 claim is not final, and February 12, 1999 is the appropriate date for the grant of service connection for the Veteran's claim of PTSD.  Although the records used as a basis for the award of service connected benefits for PTSD were received subsequent to that date, the RO failed to issue a timely SOC to the Veteran's notice of disagreement, and the Veteran was not given an opportunity to submit a timely substantive appeal on that April 1999 rating decision.  Therefore, the April 1999 RO denial of his petition to reopen was not final, and the Veteran's petition to reopen his previously denied claim for service connection of PTSD remained open upon the Veteran's submission of additional statements and evidence in July 2004.  Therefore, the correct effective date is February 12, 1999.  See 38 C.F.R. 3.400(q), (r).  See also Melton v. West, 13 Vet. App. 442 (2000).

The Board acknowledges the appellant's allegations that the Veteran's original appeal was mishandled by VA.  Nonetheless, the Board finds that there is no evidence corroborating her assertions; there is no evidence that VA failed to discharge its duties.  In this regard, the Board notes that the Veteran was provided with a hearing on the issue of timeliness of the Veteran's VA Form 9 in March 1998.  According to the Veteran's testimony at that time and the subsequent, June 1998 decision by the Hearing Officer, the Veteran alleged that he provided a VA Form 9 to his service organization within the delimiting date for perfecting his appeal; however, this allegation was not corroborated by the Veteran's service organization or his congressional representation.  The service organization denied receiving a VA Form 9 to be filed with VA prior to the due date, and the congressional liaison also denied receipt; the RO likewise did not receive a timely VA Form 9, although the SOC indicates that one was provided to the Veteran, and there is no evidence that the Veteran requested an extension for filing.  The Board also points out that the Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).   Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  The Board points out the appellant does not contend that she or the Veteran did not actually receive notice of the requirement to file a substantive appeal.  Likewise, the evidence of record does not show that the Veteran's October 1997 SOC was sent to an incorrect address, or without the VA Form 9.  As such, the evidence is insufficient to rebut the presumption of regularity.  

Similarly, the Board notes that the RO, in association with the RO's June 1998 Hearing Officer decision, indicated that the Veteran submitted additional evidence related to his claim of entitlement to service connection for PTSD which may have warranted reconsideration of the Veteran's claim, despite the finding that the Veteran's VA Form 9 was not timely filed in response to the August 1996 rating decision.  Nevertheless, the Board notes that there is no evidence of record indicating that the Veteran wished to pursue reconsideration of his claim at that time; the only statements of record from the Veteran indicate that he requested a transfer of his claims file and a copy of his medical records, which occurred in January 1999.  An informal claim must, at a minimum, include the intent to file a claim.  He requested that the RO reopen his claim in the aforementioned February 12, 1999 statement.  

In view of the foregoing, the Board finds that the evidence of record, considered in conjunction with the applicable law, supports the grant of an earlier effective date of February 12, 1999, but no earlier, for the award of service connection for PTSD.


ORDER

Entitlement to an effective date of February 12, 1999, for the grant of service connection for PTSD, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


